989 F.2d 506
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Richard Lee GODDARD, Appellant.
No. 92-2554SI.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 19, 1993.Filed:  April 1, 1993.

Appeal from the United States District Court for the Southern District of Iowa.
S.D. Iowa
AFFIRMEDBJ1Before FAGG, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
Richard Lee Goddard appeals the district court's denial of Goddard's motion to vacate his sentence.  Goddard claims he did not voluntarily and intelligently plead guilty to a drug-related firearm charge because a police officer used false information to obtain a search warrant for his residence before he entered his guilty plea.  Drugs and weapons were seized in the search.  Although the officer's misconduct was not discovered until after Goddard was sentenced, Goddard is not entitled to relief.  Having pleaded guilty, Goddard cannot challenge the earlier violation of his Fourth Amendment rights.   Tollett v. Henderson, 411 U.S. 258, 267 (1973);   Smith v. United States, 876 F.2d 655, 657 (8th Cir.), cert. denied, 493 U.S. 869 (1989).  We thus affirm the district court.  See 8th Cir.  R. 47B.